STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            FOR PUBLICATION
                                                            June 26, 2018
              Plaintiff-Appellee,

v                                                           No. 337515
                                                            Wayne Circuit Court
KEENAN BARBEE,                                              LC No. 16-006428-01-FH

              Defendant-Appellant.


Before: MURPHY, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                     /s/ Kathleen Jansen




                                         -1-